

117 HR 449 IH: To prohibit the use of Federal funds to maintain or collect information that can be used to identify any individual to whom a COVID–19 vaccine is administered, and for other purposes.
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 449IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Biggs (for himself, Mr. Duncan, and Mr. Cawthorn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds to maintain or collect information that can be used to identify any individual to whom a COVID–19 vaccine is administered, and for other purposes.1.Prohibiting maintenance or collection of information identifying COVID–19 vaccine recipientsNo funds may be obligated or expended by the Federal Government, including the Centers for Disease Control and Prevention, to maintain a database of, or collect, information that can be used to identify an individual to whom is administered a vaccine that is intended to prevent, mitigate, or treat the virus that causes COVID–19.